TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00255-CR



                                 Eli Blue Hernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-10-206973, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant Eli Blue Hernandez pleaded guilty to the offense of possession of a

controlled substance, cocaine, and the district court placed him on deferred-adjudication community

supervision for a period of eight years. Subsequently, the State filed a motion to proceed with an

adjudication of guilt, based, in part, on an allegation that Hernandez had committed the subsequent

criminal offense of possession of a controlled substance.1 Hernandez pleaded true to the allegations

in the motion to adjudicate and was sentenced to five years’ imprisonment. This appeal followed.

               The rules of appellate procedure provide, “The trial court shall enter a certification

of the defendant’s right of appeal each time it enters a judgment of guilt or other appealable order.”

Tex. R. App. P. 25.2(a)(2). We are required “to examine a certification for defectiveness, and to

use Rules 37.1 and 34.5(c) to obtain another certification, whenever appropriate.” Dears v. State,


       1
         Hernandez was also indicted for the subsequent criminal offense, which was separately
docketed under trial court cause number D-1-DC-13-200700 and appellate cause number 03-13-
00256-CR.
154 S.W.3d 610, 614 (Tex. Crim. App. 2005) (citing Tex. R. App. P. 37.1, 34.5(c)). A defective

certification is one “which is correct in form but which, when compared with the record before the

court, proves to be inaccurate.” Id.

                The certification in this cause indicates that this is a plea-bargain case, the defendant

has no right of appeal, and the defendant has waived the right of appeal. This certification does not

appear to conform to the record. A plea-bargain case is defined as one in which a defendant’s plea

was guilty or nolo contendere and the punishment did not exceed the punishment recommended

by the prosecutor and agreed to by the defendant. Tex. R. App. P. 25.2(a)(2). Here, Hernandez

did not plead guilty or nolo contendere. Instead, he pleaded true to the allegations in the State’s

motion to adjudicate. See Hargesheimer v. State, 182 S.W.3d 906, 909 (Tex. Crim. App. 2006)

(holding that case in which defendant pleads true to allegations in motion to adjudicate is not

considered plea-bargain case for purposes of rule 25.2(a)(2)); see also Dears, 154 S.W.3d at 613

(“[Rule 25.2(a)(2)] refers only to plea bargains with regard to guilty pleas, not pleas of true on

revocation motions.”).

                In light of the apparent discrepancy between the certification and the record, we abate

the appeal and remand the cause to the district court for entry of an amended certification addressing

Hernandez’s right of appeal from the judgment adjudicating guilt. Once entered, the certification

shall be included in a supplemental clerk’s record and filed with this Court no later than July 1, 2013.



Before Justices Puryear, Pemberton and Rose

Abated

Filed: June 21, 2013

Do Not Publish

                                                   2